In a proceeding pursuant to article 78 of the CPLR to annul a determination of appellant Altman, the New York City Rent Commissioner, revoking a certificate of eviction, the appeals are from a judgment of the Supreme Court, Queens County, entered January 6, 1971, which granted the application. Judgment reversed, on the law, without costs; petition dismissed on the merits; and determination of appellant Commissioner confirmed. In our view there existed a rational basis in the record for the Commissioner’s finding that there was no “ immediate and compelling necessity ” to evict appellant Lebwohl. Accordingly, the learned Special Term ought not have substituted its judgment for that of the Commissioner. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.